Order granting motion for an order to show cause why the corporation should not be dissolved, appointing a temporary receiver and granting an injunction, reversed upon the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. The statute (Gen. Corp. Law, § 176) provides that the papers must be presented at a Special Term of the Supreme Court held within the judicial district embracing the county wherein the principal office of the corporation is located. The principal office of the corporation is stated in its certificate to be in the borough *774of Manhattan, city, county and State of New York, and this is conclusive evidence of its residence (People ex rel. Knickerboker Press v. Barker, 87 Hun, 341; affd., 147 N. Y. 715) unless changed pursuant to statute (Stock Corp. Law, § 35, subd. C), which does not appear to have been accomplished in this proceeding. Rich, Young, Kapper and Hagarty, JJ., concur; Lazansky, P. J., concurs in result.